Name: Commission Regulation (EC) NoÃ 51/2007 of 23 January 2007 on the issue of import licences for preserved mushrooms in 2007
 Type: Regulation
 Subject Matter: international trade;  foodstuff;  tariff policy;  Asia and Oceania;  agricultural activity;  cooperation policy
 Date Published: nan

 24.1.2007 EN Official Journal of the European Union L 17/3 COMMISSION REGULATION (EC) No 51/2007 of 23 January 2007 on the issue of import licences for preserved mushrooms in 2007 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), Having regard to Commission Regulation (EC) No 1301/2006 of 31 August 2006 laying down common rules for the administration of import tariff quotas for agricultural products managed by a system of import licences (2), and in particular Article 7(2) thereof, Whereas: (1) The quantities for which licence applications have been lodged by traditional importers and/or by new importers between 2 and 8 January 2007 pursuant to Article 8 of Commission Regulation (EC) No 1979/2006 of 22 December 2006 opening and providing for the administration of tariff quotas for preserved mushrooms imported from third countries (3) exceed the quantities available for products originating in China and other third countries. (2) It is therefore necessary to establish the extent to which the licence applications sent to the Commission no later than 16 January 2007 can be met, HAS ADOPTED THIS REGULATION: Article 1 Applications for import licences lodged pursuant to Article 8 of Regulation (EC) No 1979/2006 between 2 and 8 January 2007 and sent to the Commission by 16 January 2007 shall be met at a percentage rate of the quantities applied for as set out in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 January 2007. For the Commission Jean-Luc DEMARTY Director-General for Agriculture and Rural Development (1) OJ L 297, 21.11.1996, p. 29. Regulation as last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 238, 1.9.2006, p. 13. (3) OJ L 368, 23.12.2006, p. 91. ANNEX Origin of products Percentage allocations China Third countries other than China  Traditional importers (Article 4(1) of Regulation (EC) No 1979/2006) 49,125046 % 100 %  New importers (Article 4(2) of Regulation (EC) No 1979/2006) 6,714974 %   : No application for a licence has been sent to the Commission.